Citation Nr: 1506758	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for corneal scarring of both eyes.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  He is the recipient of numerous awards and decorations, include two Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Indianapolis, Indiana, currently holds jurisdiction of the case.

In March 2014, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from September 2009 to June 2012, which were considered in the January 2013 supplemental statement of the case, and a copy of the March 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

The issue of entitlement to an initial compensable rating for corneal scarring of both eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 18, 2014, Board hearing, the Veteran withdrew from appeal the issue of entitlement to an initial compensable rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the March 18, 2014, Board hearing, the Veteran withdrew from appeal the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to the claim of entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to this issue and it must be dismissed.

ORDER

The appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's service treatment records (STRs) reflect that he incurred flash burns and shrapnel injuries to both eyes during combat.  The hospitalization records describe multiple foreign bodies imbedded in the cornea of both eyes, more so on the left, with numerous punctuate epithelial abrasions.  The Veteran had multiple fragments removed from his left cornea with two deeply imbedded fragments retained in his cornea.  His right eye was described as having a retained deep central small rust particle in his cornea.  The remaining STRs do not reflect any specific evaluations for visual deficit of either eye.  The separation examination generally noted 20/20 distant uncorrected vision of both eyes.

The Veteran filed his original service connection claim for a bilateral eye disability in November 2009.  A September 2010 VA eye examination report found the Veteran to have monocular diplopia of the left eye due to a moderate central corneal scar, approximately 14 other small corneal scars, 20/25 corrected distant visual acuity, and 20/20 corrected near visual acuity.  The right eye demonstrated 20/50 corrected distant visual acuity and 20/200 corrected near visual acuity.  Unfortunately, the evaluation regarding the extent of decreased right eye visual acuity was complicated by the Veteran's post-service history of a penetrating eye injury in 2002-03 which required a corneal transplant.  The examiner was unable to evaluate the relative contribution to the decreased right eye visual acuity between the corneal injuries during and after service.  

In general, VA pays compensation only for service-connected disability.  38 U.S.C.A. § 1155; see generally 38 C.F.R. § 4.2 (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board finds that the facts of this particular case warrant a remand to obtain any available treatment records which may exist prior to the post-service right eye injury.  In this respect, the record reflects that the Veteran worked for General Motors for nearly his entire post-service career, and the potential exists that he may have been given employment examinations.  Additionally, the Veteran recalls that his right eye surgery in approximately 2002-03 was performed by Dr. Whitson of Indianapolis, Indiana.  These records, if available, may help to establish the degree of service-connected disability present prior to the post-service eye injury.  Additionally, while on remand, updated VA treatment records dated from July 2012 to the present should be obtained.

The Board further finds that the Veteran must be afforded a new VA examination, and the examiner should attempt to distinguish, based upon all available records, which right eye visual acuity symptoms are attributable to the service-connected eye injury.

The Board next notes that an August 2012 VA examiner found that the Veteran's corneal scarring of the left eye caused visual distortion with starbursts when driving at night.  Additionally, the Veteran has testified that these symptoms interfere with his ability to safely drive at night, and preclude him from driving at night while raining.  The potentially applicable criteria for evaluating corneal scar residuals under diagnostic codes 6000 through 6091 do not contemplate visual distortion with starbursts that interferes with night driving.  On the facts of this case, the Board will request the VA examiner to discuss whether the Veteran's left eye symptoms would result in marked interference with employability.  See 38 C.F.R. § 3.321(b) (directing the RO to refer exceptional cases to the Director, Compensation and Pension for consideration of an extraschedular rating).

Furthermore, in the readjudication of the Veteran's claim, the AOJ should reconsider whether any rating reduction from the post-service right eye injury in 2002-03 is ascertainable when considering the evidence and applying the principles of Mittleider, supra (holding that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).  Additionally, the AOJ should consider whether the criteria for referring this claim to the Director, Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) have been met.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment dated from July 2012 to the present.

2.  Assist the Veteran in obtaining any available eye examination reports which may exist prior to the 2002-03 post-service right eye injury, to include consideration of any employment examinations by General Motors and complete records from Dr. Whitson of Indianapolis, Indiana, in approximately 2002-03.

3.  AFTER completion of the above, the Veteran should be scheduled for a VA examination with a licensed ophthalmologist or licensed optometrist, if possible, to determine the nature and severity of his service-connected bilateral eye disability.  The claims file, treatment records and this remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  The examiner should perform any tests or studies deemed necessary for accurate assessments. 

The examiner should identify and measure all visual impairment of the right and left eyes.

With respect to the right eye, the examiner should provide diagnoses of all current right eye disorders and, if possible, attempt to distinguish the symptomatology associated with the in-service flash burn and shrapnel injury and the nonservice-connected eye injury in 2002-03.  To the extent possible, the examiner should estimate the Veteran's degree of right eye visual acuity prior to the injury in 2002-03 based upon the similarity of injury to the left eye, the in-service hospitalization records noting a retained deep central small rust particle in the right cornea, the Veteran's description of right eye problems prior to the 2002-03 injury (including his March 2014 testimony), and any available eye examinations prior to the post-service eye injury.  

The examiner should also offer an opinion as to whether the Veteran's visual deficit symptoms, which include visual distortion with starbursts which interferes with him from safely driving at night and precludes him from driving at night while raining, would markedly interfere with employability.  

Any opinions expressed must be accompanied by a complete rationale.    

4.  Thereafter, readjudicate the claim of entitlement to an initial compensable rating for corneal scarring of both eyes.  In so doing, the AOJ should reconsider whether any rating reduction from the post-service right eye injury in 2002-03 is ascertainable when considering the evidence and applying the principles of Mittleider, supra (holding that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).  Additionally, the AOJ should consider whether the criteria for referring this claim to the Director, Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) have been met.  If the benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


